Exhibit 10.1

AMENDED AND RESTATED

MICROTUNE, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE    1 ARTICLE II DEFINITIONS    1

Section 2.1.

   Board    1

Section 2.2.

   Code    1

Section 2.3.

   Common Stock    1

Section 2.4.

   Company    1

Section 2.5.

   Compensation    1

Section 2.6.

   Designated Subsidiary    1

Section 2.7.

   Dissolution Exercise Date    1

Section 2.8.

   Employee    1

Section 2.9.

   Enrollment Date    2

Section 2.10.

   Exercise Date    2

Section 2.11.

   Fair Market Value    2

Section 2.12.

   New Exercise Date    2

Section 2.13.

   Offering Period    2

Section 2.14.

   Plan    3

Section 2.15.

   Purchase Price    3

Section 2.16.

   Registration Statement    3

Section 2.17.

   Reserves    3

Section 2.18.

   Subsidiary    3

Section 2.19.

   Trading Day    3 ARTICLE III ELIGIBILITY    3

Section 3.1.

   Employee Eligibility    3

Section 3.2.

   Limitations on Eligibility    3 ARTICLE IV OFFERING PERIODS    4

Section 4.1.

   Offering Periods, Generally    4

Section 4.2.

   Offering Period Adjustments    4 ARTICLE V PARTICIPATION    4

Section 5.1.

   Electing to Participate    4

Section 5.2.

   Commencement of Payroll Deductions    4 ARTICLE VI PAYROLL DEDUCTIONS    5

Section 6.1.

   Payroll Deductions    5

Section 6.2.

   Crediting of Account    5

Section 6.3.

   Discontinuation of Payroll Deductions    5

Section 6.4.

   Company Cessation of Payroll Deductions    5 ARTICLE VII GRANT OF OPTION    5
ARTICLE VIII EXERCISE OF OPTION    6

Section 8.1.

   Automatic Exercise of Option    6

 

i



--------------------------------------------------------------------------------

Section 8.2.

   Actions Taken by the Board or the Company    6 ARTICLE IX DELIVERY    7
ARTICLE X WITHDRAWAL    7

Section 10.1.

   Withdrawal of Interests in Account    7

Section 10.2.

   Effect of Withdrawal    7 ARTICLE XI TERMINATION OF EMPLOYMENT    7 ARTICLE
XII INTEREST    8 ARTICLE XIII COMMON STOCK    8

Section 13.1.

   Shares of Common Stock Available    8

Section 13.2.

   Employee Interests in Common Stock    8

Section 13.3.

   Registration of Shares of Common Stock    8 ARTICLE XIV ADMINISTRATION    8
ARTICLE XV DESIGNATION OF BENEFICIARY    8

Section 15.1.

   Beneficiary Designation    8

Section 15.2.

   Modification or Absence of Beneficiary Designation    8 ARTICLE XVI
TRANSFERABILITY    9 ARTICLE XVII USE OF FUNDS    9 ARTICLE XVIII REPORTS    9
ARTICLE XIX ADJUSTMENTS    9

Section 19.1.

   Changes in Capitalization    9

Section 19.2.

   Dissolution or Liquidation    10

Section 19.3.

   Merger or Asset Sale    10 ARTICLE XX AMENDMENT OR TERMINATION    10

Section 20.1.

   Amendment or Termination, Generally    10

Section 20.2.

   Modifications    10

Section 20.3.

   Avoidance of Adverse Accounting Consequences    11 ARTICLE XXI NOTICES    11
ARTICLE XXII CONDITIONS UPON ISSUANCE OF SHARES    11 ARTICLE XXIII TERM OF PLAN
   12

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MICROTUNE, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the Amended and Restated 2000
Employee Stock Purchase Plan (the “Plan”) of Microtune, Inc. (the “Company”),
which originally became effective as of August 4, 2000 and was amended and
restated effective as of November 1, 2008.

ARTICLE I

PURPOSE

The purpose of the Plan is to provide Employees of the Company and any
Designated Subsidiary of the Company with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).
The provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

ARTICLE II

DEFINITIONS

Section 2.1. Board means the Board of Directors of the Company or any committee
thereof designated by the Board of Directors of the Company in accordance with
Article XIV of the Plan.

Section 2.2. Code means the Internal Revenue Code of 1986, as amended.

Section 2.3. Common Stock means the common stock of the Company.

Section 2.4. Company means Microtune, Inc.

Section 2.5. Compensation means all base straight time gross earnings and
commissions, but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

Section 2.6. Designated Subsidiary means any Subsidiary that has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

Section 2.7. Dissolution Exercise Date means a new Exercise Date which shall
occur immediately prior to the consummation of a proposed dissolution or
liquidation, unless provided otherwise by the Board.

Section 2.8. Employee means any individual who is an employee of the Company or
a Designated Subsidiary for tax purposes whose customary employment with the
Company or a Designated Subsidiary is at least twenty (20) hours per week and
more than five (5) months in any calendar year. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the

 

1



--------------------------------------------------------------------------------

Company or a Designated Subsidiary. Where the period of leave exceeds 90 days
and the individual’s right to reemployment is not guaranteed either by statute
or by contract, the employment relationship shall be deemed to have terminated
on the 91st day of such leave.

Section 2.9. Enrollment Date means the first Trading Day of each Offering
Period, as described in Section 2.13(a)(i) below.

Section 2.10. Exercise Date means the last Trading Day of each Offering Period,
as described in Section 2.13(a)(ii) below.

Section 2.11. Fair Market Value means, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq Global Market or
The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

(c) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or

(d) For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus included within the Registration Statement.

Section 2.12. New Exercise Date means a new Exercise Date which shall occur
immediately prior to the consummation of a proposed asset sale or merger if the
successor corporation refuses to assume or substitute for the option.

Section 2.13. Offering Period

(a) Subject to Section 2.13(b) below, the term “Offering Period” means a period
of approximately six (6) months at the end of which an option granted pursuant
to the Plan may be exercised, which shall:

(i) commence on the first Trading Day on or after the later of:

(A) May 1 and November 1 of each year, or

(B) the first day after the last day of the immediately preceding Offering
Period (the Enrollment Date), and

 

2



--------------------------------------------------------------------------------

(ii) terminate on the last Trading Day that immediately precedes the six
(6) month anniversary of the date described in Section 2.13(a)(i) above (the
Exercise Date);

(b) Notwithstanding Section 2.13(a) above, the duration and timing of each
Offering Period, including the commencement and termination thereof, may be
changed pursuant to Article IV and Section 20.2 of this Plan.

Section 2.14. Plan means this Amended and Restated 2000 Employee Stock Purchase
Plan.

Section 2.15. Purchase Price means 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided however, that the Purchase Price may be adjusted by the Board pursuant
to Article XX.

Section 2.16. Registration Statement means the registration statement in Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock.

Section 2.17. Reserves means the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

Section 2.18. Subsidiary means a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or another
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or any Subsidiary.

Section 2.19. Trading Day means a day on which national stock exchanges and the
Nasdaq System are open for trading.

ARTICLE III

ELIGIBILITY

Section 3.1. Employee Eligibility. Any Employee who shall be employed by the
Company or a Designated Subsidiary on a given Enrollment Date shall be eligible
to participate in the Plan.

Section 3.2. Limitations on Eligibility. Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
to the extent that:

(a) immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Subsidiary, or

 

3



--------------------------------------------------------------------------------

(b) his or her rights to purchase stock under all employee stock purchase plans
of the Company and its Subsidiaries accrue at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined at the Fair Market Value
of the shares at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

ARTICLE IV

OFFERING PERIODS

Section 4.1. Offering Periods, Generally. Subject to the adjustments described
in Section 4.2 below, the Plan shall be implemented by consecutive,
non-overlapping Offering Periods with a new Offering Period generally commencing
on the first Trading Day on or after May 1 and November 1 of each year, or on
such other date as the Board shall determine, and continuing thereafter until
terminated in accordance with Article XX hereof.

Section 4.2. Offering Period Adjustments. Notwithstanding Section 4.1 above, as
contemplated by Section 20.2 below, the Board shall have the power to change the
duration of Offering Periods (including the commencement and termination dates
thereof) with respect to:

(a) a current offering without stockholder approval if, in the opinion of
counsel, such change is necessary to avoid the violation of an applicable
provision of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed.

(b) future offerings without stockholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

ARTICLE V

PARTICIPATION

Section 5.1. Electing to Participate. An eligible Employee may participate in
the Plan by completing a subscription agreement authorizing payroll deductions
in the form of Exhibit A to this Plan and filing it with the Company’s payroll
office prior to the applicable Enrollment Date.

Section 5.2. Commencement of Payroll Deductions. Payroll deductions for an
Employee who has completed the necessary subscription agreement described in
Section 5.1 above shall commence on the first pay day following the Enrollment
Date and shall end on the last pay day in the Offering Period to which such
authorization is applicable, unless sooner terminated by the Employee as
provided in Article X below.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

PAYROLL DEDUCTIONS

Section 6.1. Payroll Deductions. At the time an Employee files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation which he or she receives on each pay day
during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date, the Employee shall have the payroll deductions made on such day
applied to his or her account under the next succeeding Offering Period.

Section 6.2. Crediting of Account. All payroll deductions made for an Employee
who has elected to participate in the Plan shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only. An
Employee who has elected to participate in the Plan may not make any additional
payments into such account.

Section 6.3. Discontinuation of Payroll Deductions. An Employee who has elected
to participate in the Plan may discontinue his or her participation in the Plan
as provided in Article X below, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the nature and/or number
of participation rate changes during any Offering Period. The change in rate
shall be effective with the first full payroll period following five
(5) business days after the Company’s receipt of the new subscription agreement
unless the Company elects to process a given change in participation more
quickly. An Employee’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Article X below.

Section 6.4. Company Cessation of Payroll Deductions. Notwithstanding the
foregoing, to the extent necessary to comply with section 423(b)(8) of the Code
and Section 3.2 above, an Employee’s payroll deductions may be decreased to zero
percent (0%) at any time during an Offering Period. Payroll deductions shall
recommence at the rate provided in such Employee’s subscription agreement at the
beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the Employee as provided in
Article X below. At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the Employee must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Company may, but shall not be obligated to, withhold from an Employee’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.

ARTICLE VII

GRANT OF OPTION

On the Enrollment Date of each Offering Period, each eligible Employee who has
elected to participate in such Offering Period shall be granted an option to
purchase on the Exercise Date

 

5



--------------------------------------------------------------------------------

during such Offering Period (at the applicable Purchase Price) up to a number of
shares of the Company’s Common Stock determined by dividing such Employee’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Employee’s account as of the Exercise Date by the applicable Purchase Price;
provided that in no event shall an Employee be permitted to purchase on the
Exercise Date of any Offering Period more than five thousand (5,000) shares of
the Company’s Common Stock (subject to any adjustment pursuant to Article XIX),
and provided further that such purchase shall be subject to the limitations set
forth in Section 3.2 and Article XIII hereof. The Board may, for future Offering
Periods, subject also to the limitations set forth in Section 3.2 and Article
XIII hereof, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase on the
Exercise Date of any Offering Period. Exercise of the option shall occur as
provided in Article VIII below, unless the Employee has withdrawn pursuant to
Article X below. The option shall expire on the last day of the Offering Period
if it is not exercised.

ARTICLE VIII

EXERCISE OF OPTION

Section 8.1. Automatic Exercise of Option. Unless an Employee withdraws from the
Plan as provided in Article X below, his or her option for the purchase of
shares of Common Stock shall be exercised automatically on the Exercise Date,
and the maximum number of full shares subject to the option shall be purchased
for such Employee at the applicable Purchase Price with the accumulated payroll
deductions in his or her account. No fractional shares shall be purchased; any
payroll deductions accumulated in an Employee’s account which are not sufficient
to purchase a full share shall be retained in the Employee’s account for the
subsequent Offering Period, subject to earlier withdrawal by the Employee as
provided in Article X below. Any other monies left over in a Employee’s account
after the Exercise Date shall be returned to the Employee. During an Employee’s
lifetime, an Employee’s option to purchase shares of Common Stock hereunder is
exercisable only by him or her.

Section 8.2. Actions Taken by the Board or the Company.

(a) The Board may take any action described in Section 8.2(b) below, if the
Board determines, in its sole and absolute discretion, that, on a given Exercise
Date, the number of shares of Common Stock with respect to which options are to
be exercised may exceed either the number of shares of Common Stock that are
available for sale under the Plan on:

(i) the Enrollment Date of the applicable Offering Period, or

(ii) on such Exercise Date.

(b) If the Board determines, in its sole and absolute discretion, that the
events described in Section 8.2(a) above are applicable, the Board may in its
sole discretion provide that the Company shall make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participating Employees who are exercising options to purchase shares of Common
Stock on such Exercise Date.

 

6



--------------------------------------------------------------------------------

(c) The Company may make a pro rata allocation of the shares of Common Stock
available on the Enrollment Date of any applicable Offering Period pursuant to
Section 8.2(b) above, notwithstanding any authorization of additional shares for
issuance under the Plan by the Company’s stockholders subsequent to such
Enrollment Date.

ARTICLE IX

DELIVERY

As promptly as practicable after each Exercise Date on which a purchase of
shares occurs, the Company shall arrange the delivery to each participating
Employee, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her option.

ARTICLE X

WITHDRAWAL

Section 10.1. Withdrawal of Interests in Account. An Employee may withdraw all
but not less than all the payroll deductions credited to his or her account and
not yet used to exercise his or her option under the Plan at any time by giving
written notice to the Company in the form of Exhibit B to this Plan. All of the
Employee’s payroll deductions credited to his or her account shall be paid to
such Employee promptly after receipt of notice of withdrawal and such Employee’s
option for the Offering Period shall be automatically terminated, and no further
payroll deductions for the purchase of shares shall be made for such Offering
Period. If an Employee withdraws from an Offering Period, payroll deductions
shall not resume at the beginning of the succeeding Offering Period unless the
Employee delivers to the Company a new subscription agreement.

Section 10.2. Effect of Withdrawal. An Employee’s withdrawal from an Offering
Period shall not have any effect upon his or her eligibility to participate in
any similar plan which may hereafter be adopted by the Company or in succeeding
Offering Periods which commence after the termination of the Offering Period
from which the Employee withdraws.

ARTICLE XI

TERMINATION OF EMPLOYMENT

Upon an Employee’s ceasing to be an Employee, for any reason, he or she shall be
deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such Employee’s account during the Offering Period but not yet used
to exercise the option shall be returned to such Employee or, in the case of his
or her death, to the person or persons entitled thereto under Article XV below,
and such Employee’s option shall be automatically terminated. The preceding
sentence notwithstanding, an Employee who receives payment in lieu of notice of
termination of employment shall be treated as continuing to be an Employee for
the customary number of hours per week of employment during the period in which
he or she is subject to such payment in lieu of notice.

 

7



--------------------------------------------------------------------------------

ARTICLE XII

INTEREST

No interest shall accrue on the payroll deductions of an Employee in the Plan.

ARTICLE XIII

COMMON STOCK

Section 13.1. Shares of Common Stock Available. Subject to adjustment upon
changes in capitalization of the Company as provided in Article XIX below, the
maximum number of shares of the Company’s Common Stock which shall be made
available for sale under the Plan shall be two million seven hundred and eighty
thousand (2,780,000) shares of Common Stock.

Section 13.2. Employee Interests in Common Stock. The Employee shall have no
interest or voting right in shares of Common Stock covered by his option until
such option has been exercised.

Section 13.3. Registration of Shares of Common Stock. Shares of Common Stock to
be delivered to an Employee under the Plan shall be registered in the name of
the Employee or in the name of the Employee and his or her spouse.

ARTICLE XIV

ADMINISTRATION

The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board. The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all parties.

ARTICLE XV

DESIGNATION OF BENEFICIARY

Section 15.1. Beneficiary Designation. An Employee may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the Employee’s account under the Plan in the event of such Employee’s death
subsequent to an Exercise Date on which the option is exercised but prior to
delivery to such Employee of such shares and cash. In addition, an Employee may
file a written designation of a beneficiary who is to receive any cash from the
Employee’s account under the Plan in the event of such Employee’s death prior to
exercise of the option. If an Employee is married and the designated beneficiary
is not the Employee’s spouse, spousal consent shall be required for such
designation to be effective.

Section 15.2. Modification or Absence of Beneficiary Designation. Such
designation of beneficiary may be changed by the Employee at any time by written
notice. In the event of the death of an Employee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Employee, or if no such executor
or

 

8



--------------------------------------------------------------------------------

administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Employee, or if no spouse, dependent
or relative is known to the Company, then to such other person as the Company
may designate.

ARTICLE XVI

TRANSFERABILITY

Neither payroll deductions credited to an Employee’s account nor any rights with
regard to the exercise of an option or to receive shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution or as provided in Article XV
above) by the Employee. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds from an Offering Period in accordance
with Article X above.

ARTICLE XVII

USE OF FUNDS

All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.

ARTICLE XVIII

REPORTS

Individual accounts shall be maintained for each Employee who has elected to
participate in the Plan. Statements of account shall be provided at least
annually to such Employees. Such statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.

ARTICLE XIX

ADJUSTMENTS

Section 19.1. Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
Employee may purchase each Offering Period (pursuant to Article VII above), as
well as the price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

9



--------------------------------------------------------------------------------

Section 19.2. Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a Dissolution Exercise Date, and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The Dissolution Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Board shall notify each participating Employee in writing, at
least ten (10) business days prior to the Dissolution Exercise Date, that the
Exercise Date for the Employee’s option has been changed to the Dissolution
Exercise Date and that the Employee’s option shall be exercised automatically on
the Dissolution Exercise Date, unless prior to such date the Employee has
withdrawn from the Offering Period as provided in Article X above.

Section 19.3. Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, the Offering Period
then in progress shall be shortened by setting a New Exercise Date and the
Offering Period then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Board shall notify each participating Employee in writing, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the Employee’s option has been changed to the New Exercise Date and that the
Employee’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Employee has withdrawn from the Offering Period as
provided in Article X above.

ARTICLE XX

AMENDMENT OR TERMINATION

Section 20.1. Amendment or Termination, Generally. The Board of Directors of the
Company may at any time and for any reason terminate or amend the Plan. Except
as provided in Article XIX above, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board of Directors on any Exercise Date if the Board determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its stockholders. Except as provided in Article XIX and this Article
XX, no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participating Employee. To the extent
necessary to comply with section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain stockholder approval in such a manner and to such a degree
as required.

Section 20.2. Modifications. Without stockholders consent and without regard to
whether any Employee rights may be considered to have been “adversely affected,”
the Board (or its committee) shall be entitled to change the Offering Periods,
limit the frequency and/or number of changes in the amount withheld during an
Offering Period, establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars, permit payroll

 

10



--------------------------------------------------------------------------------

withholding in excess of the amount designated by an Employee in order to adjust
for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each Employee properly correspond with amounts
withheld from the Employee’s Compensation, and establish such other limitations
or procedures that are consistent with the Plan as the Board (or its committee)
determines in its sole discretion to be advisable.

Section 20.3. Avoidance of Adverse Accounting Consequences.

(a) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable and consistent with section
423 of the Code, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) altering the Purchase Price for any Offering Period, including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

(iii) allocating shares.

(b) The modifications or amendments described in Section 20.3(a) above, shall
not require stockholder approval or the consent of any Employees who have
elected to participate in the Plan.

ARTICLE XXI

NOTICES

All notices or other communications by an Employee to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

ARTICLE XXII

CONDITIONS UPON ISSUANCE OF SHARES

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
option, the Company may require the person exercising such option to represent
and warrant at the time of any such

 

11



--------------------------------------------------------------------------------

exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

ARTICLE XXIII

TERM OF PLAN

The Plan shall become effective on November 1, 2008; provided, however, that,
unless the Plan is approved by the stockholders of the Company within 12 months
of its adoption by the Board, the Plan shall automatically terminate following
the sale of any remaining shares of Common Stock that have been previously
authorized for issuance pursuant to the Plan and any remaining payroll
deductions accumulated in Employees’ accounts shall be refunded to such
Employees as soon as administratively practicable. The Plan shall continue in
effect through August 3, 2010 unless sooner terminated under Article XX above.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION AGREEMENT

Original Application Enrollment Date:

Change in Payroll Deduction Rate

Change of Beneficiary(ies)

1.                          hereby elects to participate in the Microtune, Inc.
Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase shares of
the Company’s Common Stock in accordance with this Subscription Agreement and
the Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of %
of my Compensation on each payday (from 0 to 15%) during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.

4. I have received a copy of the complete Plan. I understand that my
participation in the Plan is in all respects subject to the terms of the Plan. I
understand that my ability to exercise the option under this Subscription
Agreement is subject to stockholder approval of the Plan.

5. Shares purchased for me under the Plan should be issued in the name(s) of
(Employee or Employee and Spouse only).

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within two years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares) or within one year after the
Exercise Date, I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the Fair Market Value of the shares at the time such shares were
purchased by me over the price that I paid for the shares. I hereby agree to
notify the Company in writing within 30 days after the date of any disposition
of my shares and I will make adequate provision for Federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me. If I dispose of such shares at any time after the expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the Fair Market
Value of the shares at the time of such disposition over the Purchase Price
which I paid for the shares, or (2) 15% of the Fair Market Value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

13



--------------------------------------------------------------------------------

7. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Plan:

 

NAME:

  

 

  

 

  

 

(Please print)             (First)

   (Middle)    (Last)

 

Relationship:

   

(Address):

     

Employee’s Social Security Number:

   

Employee’s Address:

     

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:  

 

   

 

      Signature of Employee Date:  

 

   

 

      Spouse’s Signature       (If beneficiary other than spouse)

 

14



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF WITHDRAWAL

The undersigned Employee who has elected to participate in the Offering Period
of the Microtune, Inc. Employee Stock Purchase Plan which began on
                    ,     , 20     (the “Enrollment Date”) hereby notifies the
Company that he or she hereby withdraws from the Offering Period. He or she
hereby directs the Company to pay to the undersigned as promptly as practicable
all the payroll deductions credited to his or her account with respect to such
Offering Period. The undersigned understands and agrees that his or her option
for such Offering Period will be automatically terminated. The undersigned
understands further that no further payroll deductions will be made for the
purchase of shares in the current Offering Period and the undersigned shall be
eligible to participate in succeeding Offering Periods only by delivering to the
Company a new Subscription Agreement.

 

Name and Address of Participating Employee:

 

 

 

Signature:

 

Date:                                         
                                                 

 

15